DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, and 9-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa (US 2011/0290396) and further in view of Lora (US 5,196,460).
 	As best depicted in Figures 1 and 2, Nakagawa is directed to a tire construction comprising a carcass 2, an innerliner 6, and a side reinforcing layer or barrier layer 8 sandwiched therebetween.  More particularly, exemplary innerliner compositions of Nakagawa include at least 80 phr of butyl rubber, a filler (carbon black), and a tackifier (Table 3- Examples E, G, and H).  In such an instance, however, Nakagawa is silent with respect to the inclusion of lignin.
	Lora, on the other hand, is similarly directed to tire rubber compositions and teaches the inclusion of lignin (1-50 phr) to serve as an efficient tackifier while also providing anti-
	Regarding claims 4, 9, and 14, Compositions E, G, and H in Table 3 of Nakagawa include bromobutyl rubber.  
	With respect to claims 5, 10, 18, 21, and 22, the innerliner composition of Nakagawa includes butyl rubber and an inorganic filler as required materials (Paragraphs 126 and 127).  Additionally, Nakagawa states that common blending agents can be suitable selected and blended with the rubber composition (Paragraph 129).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of compositions for the innerliner of Nakagawa, including those consisting of butyl rubber, a filler, and a tackifying resin (lignin).  Again, Nakagawa simply requires the presence of rubber and a filler and Applicant has not provided a conclusive showing of unexpected results for the claimed combination of materials.   
	As to claims 6 and 19, Figures 1 and 2 depict the presence of barrier layer 8 radially underneath belts 5.
	Regarding claim 13, Nakagawa broadly states that the butyl rubber can be halogenated (Paragraph 126) and such would be recognized as including chlorinated and brominated butyl rubbers (correspond with well-known and conventional forms of butyl rubber).

	Regarding claims 19 and 20, as is conventional with most tire compositions, Nakagawa suggests the inclusion of common chemical or additives (Paragraph 112) and such would be well recognized as including tackifiers (multiple exemplary additives are listed and the language “and the like” is included).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional tackifier, such as lignin, in the barrier rubber layer of Nakagawa absent a conclusive showing of unexpected results.  
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 9, 2021